Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Statement of Reasons for Allowance
Claim 4 has been amended to limit the concentration of the polyalkylene glycol to a maximum of 25% by weight. As discussed in the previous office action regarding claim 1 and its dependent claims, this amendment overcomes the rejections set forth over Sherman and Sherman ‘730, the cited portions of which require a polyalkylene glycol concentration of 30 to 60% by weight. While Sherman discloses in column 10 lines 22-43 a composition comprising 25 to 55% by weight of a polyalkylene glycol, this composition does not further comprise a glycol component, and one of ordinary skill in the art would not have had motivation to include at least 20% of a glycol component in the composition of column 10 lines 22-43 of Sherman. One of ordinary skill in the art also would have had no motivation to modify Sherman ‘730 to contain 25% or less of the biodegradable polyalkylene glycol since doing so would reduce the biodegradability of the composition. Claim 4 and its dependent claims are therefore allowable, and claim 1 and its dependent claims are also allowable for the reasons discussed above and in the previous office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C GOLOBOY whose telephone number is (571)272-2476. The examiner can normally be reached M-F, usually about 10:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES C GOLOBOY/Primary Examiner, Art Unit 1771